Title: Treasury Department Circular to the Collectors of the Customs, 17 June 1794
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs



Treasury Department June 17th. 1794.
Sir,

I send you herewith an Act of the last session of Congress, entitled, “An Act in addition to the Act for the punishment of certain crimes against the United States.”
This Act is relative to objects which have been already committed to your attention by my letter of the 4th, of August 1793; serving to invigorate the means of repressing practices which are as contrary to good order as dangerous to the National Peace.
Much from your situation must depend on your vigilance. Your zeal in the part confided to you is counted upon. I am sure the expectation will not be disappointed.
With great consideration   I am Sir,   Your obedient Servant

A Hamilton

